Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 6-8, and 10 pass step 1 of the test for eligibility.
Claims 1-4, 6-8, and 10 are directed to an abstract idea as per step 2A prong one.  The invention is directed to the abstract idea(s) of providing a plurality of courses and providing a first and second team of players, as well as selecting multiple methods of completing said objective to move said at least one golf ball from said starting area to said hole, playing the variety of methods and recording the number of times the ball was struck.  These steps are certain methods of organizing human activities, specifically managing personal behavior or relationships or interactions between people including social activities and following rules or instructions
Claims 1-4, 6-8, and 10 are not integrated into a practical application as per step 2A prong two, as there are no additional elements beyond the abstract idea.
With respect to step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements
The dependent claims are further rejected under 35 U.S.C. 101 as they simply further limit the abstract idea without adding additional elements which amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belton (US 20090239685) in view of O’Connor (US 20150182825)
In re claim 1, Belton discloses
Provide a plurality of courses (paragraph 75)
Providing a first and second team of players, said first and second team of players having at least one golf ball, (paragraph 33, each team comprises 8 players)
Selecting a first, second and third method of completing said objective to move said at least one golf ball from said starting area to said hole on each of said plurality of courses (paragraph 33, the three methods of scoring are “foursomes (alternate shot)”, “two to four four-ball (best ball)” and “individual match play”)
Said first and second team of players playing said first second and third method of completing said objective to move said at least one golf ball from said starting area to said hole on each of said plurality of courses (paragraph 33 discloses playing the game in this manner)
Each of said first team and second team of players comprises of plurality of players and a coach, wherein for each strike of said at least one golf ball to move said at least one golf ball from said starting area to said hole on each of said plurality of courses, said coach selects one player from said plurality of players (paragraphs 33 and 34, “foursome” is played by players alternating swinging at the ball.  As such, under broadest reasonable interpretation, the selection of the players and the order of the players is a selection of each strike of said at least one golf ball.)
Recording the number of times said first second and third player struck said at least one golf ball during said second method of completing said objective to move said at least one golf ball from said starting area to said hole on each of said plurality of courses (paragraphs 4-5)
Determining a winning team (paragraph 15, the team with the most points wins the match)
Belton fails to positively identify that each of said plurality of courses comprising a starting area, a fairway, and a green, each of said green including hole for receiving a golf ball said first and second team of players having an objective to move said at least one golf ball from said starting area to said hole on each of said plurality of courses, wherein said movement of said at least one golf ball is accomplished by striking said at least one golf ball with at least one club, however O’Connor discloses each of said plurality of courses comprising a starting area, a fairway, and a green, each of said green including hole for receiving a golf ball said first and second team of players having an objective to move said at least one golf ball from said starting area to said hole on each of said plurality of courses, wherein said movement of said at least one golf ball is accomplished by striking said at least one golf ball with at least one club (paragraphs 4-6, “tee box” is the starting area).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Braun with O’Connor in order to provide the golf players with a standard setup for golf courses and for playing the game of golf to improve overall enjoyment
In re claim 6, Belton in view of O’Conner discloses the claimed invention except for said plurality of players on each of said first and second team includes male players and females, however Official notice was made in the non final dated 9/18/20, and no argument was presented in the response of 1/29/21, as such it is taken as application admitted prior art that mixed gender teams was notoriously well known in the art before the effective filing date of the invention and it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Belton in view of O’Connor with this applicant admitted prior art in order to allow for more participants to be able to join
In re claims 7 and 8 Belton in view of O’Conner discloses the claimed invention except for said plurality of players being selected by said coach for the first team, and drafting a plurality of players for said first team during an annual draft, however Official notice was made in the non final dated 9/18/20, and no argument was presented in the response of 1/29/21, as such it is taken as application admitted prior art that a coach drafting a team at an annual draft was notoriously well known in the art before the effective filing date of the invention and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Belton in view of O’Conner with this well-known technique in order to allow for the coaches to have teammates that they prefer
In re claim 10, Belton discloses said first second and third methods are different from one another (paragraph 33, the three methods of scoring are “foursomes (alternate shot)”, “two to four four-ball (best ball)” and “individual match play”)
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belton in view of O’Connor in further view of Richardson (US 20180318685).
In re claim 2, Belton in view of O’Connor fails to disclose adding a number of times said first and second team of players struck said at least one golf ball during said first second and third methods of completing said objective to move said at least one golf ball from said starting area to said hold on each of said plurality of courses to arrive at a first and second score, instead Belton discloses awarding match 
In re claim 3, Richardson discloses comparing said first score to said second score to determine said winner (paragraph 4)
In re claim 4, Richardson discloses said winning team is the team of players with the lowest score (paragraph 4)
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the process steps of the instant application are far from abstract, as it requires real players and coaches to play multiple rounds of golf adhering to specific rules for each golf game.   However real players and coaches being organized by a set of rules is organization of human activity.  Applicant argues that “the examiner makes an assertion that the invention is directed to the abstract idea of organizing human activity, which is not significantly more than a judicial exception, but fails to provide an appropriate legal decision to back his assertion.”  However this is no longer a requirement under the 2019 PEG, and instead examiner is to identify specific limitations which falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, which examiner has 
Applicant argues that Belton’s system allows for viewers to change how the game is scored, however Examiner is relying upon paragraph 33, which discloses a portion of the players within the Ryder Cup playing in each foursome, with the striking of the ball alternating.  The coach (captain) of the team selects the players who play, and the order of the striking, which is a decision as to which players will strike the ball for each strike.  It is noted by examiner that the claims do not require the coach to make the decision at the time of striking, thus despite the decisions occurring before the first strike, which then sets who will strike the ball for the remaining strikes of the game (through an alternating format), this still teaches the invention as claimed.
The remaining arguments by applicant appear to be form paragraphs which appear to generally argue that the claims are allowable over the prior art, thus no response deemed necessary
In claims 6-8, it is noted by examiner that applicant has not traversed the examiner’s assertion of official notice on 1/29/21, as such the Official notice is taken as applicant admitted prior art as per MPEP 2144.03 (c).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/               Examiner, Art Unit 3715

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715